ITEMID: 001-76592
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DAGDAS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mahmut Dağdaş, is a Turkish national who was born in 1933 and lives in Elazığ. He was represented before the Court by Mr Yusuf Alataş, a lawyer practising in Ankara.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant contended that his house, along with some other houses in his village, had been destroyed as a result of a military operation carried out on 25 and 26 August 1995.
On 30 August 1995 the mayors of Pamuklu and Balıcalı villages drafted two reports confirming that the applicant’s house and belongings had been burnt.
Shortly after the alleged incident, the applicant applied to the Ministry of Interior requesting to be compensated. On 5 September 1995 the Ministry of Interior received the applicant’s petition but did not respond within the 60-day statutory period.
The applicant also filed a petition with the Public Prosecutor’s Office in Karakoçan. He requested that an investigation be carried out to identify the perpetrators.
The public prosecutor conducted an investigation and commissioned an expert report on the applicant’s losses. By the time of the present application, the investigation was pending.
On 3 January 1996 the Ministry of Interior rejected the applicant’s request for compensation. The Ministry concluded that the applicant, along with the other villagers, had voluntarily abandoned the village and that the applicant’s property had gotten ruined due to lack of care throughout the years.
On 11 January 1996 the applicant applied to the Malatya Administrative Court requesting compensation for his losses. On 8 February 1996 the court rejected the request on the ground that the applicant had failed to comply with the time-limit for challenging the decision of the Ministry of Interior. The court pointed out that the applicant applied to the Ministry on 5 September 1995 and did not receive a reply within the 60 days thereafter. The court pointed out that the Ministry had tacitly rejected the request by not responding within the statutory period of 60 days. The court concluded that the 60-day time limit began to run from 4 November 1995 and ended on 3 January 1996.
On 23 December 1997 the Supreme Administrative Court dismissed the applicant’s appeal.
The investigation carried out by the authorities indicated that the applicant had left his village of his own will. The security forces had not destroyed the applicant’s village or forced him to leave their homes.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI)
